
	

113 HR 2614 IH: To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to provide the President with the authority to exempt civilian Department of Defense personnel accounts from sequestration.
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2614
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Mr. Barrow of Georgia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to provide the President with the authority to exempt
		  civilian Department of Defense personnel accounts from
		  sequestration.
	
	
		1.Optional exemption of
			 civilian Department of Defense personnel who have served in the uniform
			 servicesSection 255(f) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
			(1)in the side
			 heading by inserting before the period at the end and certain civilian personnel of the Department
			 of Defense; and
			(2)in paragraph (1)
			 by adding at the end the following new sentence: The President may also,
			 with respect to civilian employees of the Department of Defense who served in
			 the Armed Forces on or after August 2, 2011, exempt that portion of the
			 personnel account covering them from sequestration or provide for a lower
			 uniform percentage reduction than would otherwise apply..
			
